Exhibit 10.8

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (the “Agreement”) is made this 20 day of September,
2013 by and between Global Brass and Copper, Inc. (the “Company”) and Kevin W.
Bense (“Executive”).

RECITALS:

WHEREAS, Executive accepted employment to serve as President of A.J. Oster, LLC,
a wholly owned subsidiary of the Company (“AJO”) reporting to the Chief
Operating Officer (“COO”) of the Company;

WHEREAS, the Company desires to assure the Executive that he will be paid a
severance benefit in the event his employment with the Company terminates under
certain circumstances and the parties intend this Severance Agreement to
evidence the severance arrangement between the Company and Executive which shall
supersede in its entirety any oral or written promise of severance made to the
Executive.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereby agree as follows.

ARTICLE I

Employment and Termination

 

1.01 At Will Employment. Executive shall be and continue as an at will employee
of the Company. The Executive shall be entitled to receive such compensation and
benefits as the Board of Directors (the “Board”) of Global Brass and Copper
Holdings, Inc. (“GBCH”) and management of the Company shall determine
appropriate from time to time, subject to the rights that may be created in the
Executive under the definition of Good Reason below. This Agreement is not a
contract of employment and shall not be interpreted to change the Executive’s
status as an employee at will of the Company. The purpose of this Agreement is
to provide for payment of severance amounts in the event the Executive’s
employment with the Company terminates under the specific terms and conditions
set forth herein.

 

1.02 Severance. In the event of the occurrence of any Triggering Event (as
hereinafter defined), and subject to the Executive’s execution, delivery and
nonrevocation of the general waiver and release of claims substantially in the
form attached as Exhibit A hereto within fifty-five (55) days following a
Triggering Event (the “Release Condition”), (A) the Company shall provide to the
Executive a lump sum severance payment (the “Severance Payment”) in immediately
available funds in an amount equal to the sum of (i) one year of base pay at the
highest rate of base salary payable to the Executive during the one year period
immediately prior to the Triggering Event and (ii) the

 



--------------------------------------------------------------------------------

  higher of (x) fifty percent (50%) of the highest rate of base salary payable
to the Executive during the one year period immediately prior to the Triggering
Event, (y) the target annual bonus amount established for the Executive under
any annual bonus plan, such as the Executive Officers 2013 Annual Incentive
Plan, the Business Unit Presidents 2013 Annual Incentive Plan, or any similar or
successor plan providing annual or short-term incentive payments to the
Executive (the “Bonus Plan”), for the year preceding the Triggering Event, and
(z) the average of the annual bonuses earned and paid to the Executive for the
three years immediately prior to the year in which the Triggering Event occurs
(or such lesser number of full years for which the Executive has been paid an
annual bonus), (B) the Company will cause to be provided to the Executive
coverage under or equal in value to the Company’s health plan, dental plan and
life insurance plan and coverage to each dependent of the Executive covered
under the health plan and dental plans covering or available to the Executive
immediately prior to the Triggering Event on the same terms and conditions as
the Company provides such coverages to active employees and dependents and at a
cost to the Executive per period of coverage equal to the periodic contribution
amount charged to active employees for a period of one year or, if earlier,
until the Executive secures comparable coverages under comparable terms and
conditions under a successor employer’s health, dental and life plans. If the
Executive has not secured comparable coverage under a successor employer’s
health plan at the end of one year, the Executive’s rights under COBRA shall
begin upon the loss of coverage after the one year continuation described in
this Section. Payments and benefits of amounts that do not constitute
nonqualified deferred compensation and are not subject to Section 409A (as
defined below) shall commence five (5) days after the Release Condition is
satisfied and payments and benefits that are subject to Section 409A shall
commence on the 60th day after termination of employment (subject to further
delay, if required pursuant to Section 3.11(b) below) provided that the Release
Condition is satisfied. The Severance Payment and benefits shall be in lieu of
any other severance payments or benefits available under the previously executed
letter agreement or any severance policy or procedure of the Company or GBCH.
The Severance Payment shall be in lieu of and satisfaction of any amount
otherwise payable under the Bonus Plan, except as provided in Section 1.03
below.

 

1.03 Accrued Payments. In addition to the Severance Payment and benefits
provided under Section 1.02 above, the Executive shall be entitled to receive as
soon as practicable, and in all events within thirty (30) days following the
date of the Triggering Event, (i) payment of any accrued but unpaid base salary
and any accrued and unreimbursed business expenses in accordance with Company
policy, in each case accrued or incurred through the date of the Triggering
Event, (ii) any payments, benefits or entitlements that are vested, fully and
unconditionally earned pursuant to any Company or

 

2



--------------------------------------------------------------------------------

  GBCH plan, policy, program or arrangement, or other agreement, other than
those providing for severance, separation pay or salary and benefits
continuation, (iii) earned but unpaid vacation pay, and (iv) any bonus earned
under the Bonus Plan for a completed year prior to the year in which the
Triggering Event occurs but unpaid as of the Triggering Event (collectively, the
“Accrued Payments”).”

 

1.04 Triggering Event. A Triggering Event shall be deemed to occur if the
Company terminates the Executive’s employment with the Company without Cause or
the Executive resigns for Good Reason.

 

1.05 Termination by the Company for Cause. For purposes of this Agreement,
“Cause” shall mean (i) failure or refusal to perform the Executive’s duties as
President of AJO after written notice from the COO; (ii) willful misconduct or
gross negligence in the performance of Executive’s duties to Company that has an
adverse effect on the Company after receipt of at least one warning from the
Company; (iii) intentional breach of a written covenant with or written policy
of the Company relating to the use and preservation of intellectual property
and/or confidentiality; (iv) being impaired by or under the influence of
alcohol, illegal drugs or controlled substances while working or while on the
property of the Company or AJO or any of their affiliated entities;
(v) conviction of or plea of nolo contendre to a felony; or (vi) dishonest,
disloyal or illegal conduct or gross misconduct which materially and adversely
affects Executive’s performance or the reputation or business of the Company or
AJO or any of their affiliated entities (it being agreed that a petty offense or
a violation of the motor vehicle code shall not constitute Cause) provided,
however, that prior to the determination that “Cause” under clause (i), (ii),
(iii), (iv) or (vi) of this Section 1.05 has occurred, the Board shall
(x) provide to the Executive in writing, in reasonable detail, the reasons for
the determination that such “Cause” exists, (y) afford the Executive a thirty
(30) day opportunity to remedy any such breach, if such breach is capable of
being remedied during such 30 day period, and (z) provide Executive an
opportunity to be heard prior to the final decision to terminate the Executive’s
employment hereunder for such “Cause”. Notwithstanding the preceding sentence,
the Board may terminate Executive without any advance notification if the
“Cause” event is incapable of reasonably prompt cure or if the Board determines
that its fiduciary duty requires such termination. The Board shall make any
decision that “Cause” exists in good faith. For purposes of this Agreement, no
act or failure to act on the Executive’s part shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that her/his action or omission was in the best
interests of the Company or any successor or affiliate. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company, or any successor or
affiliate, shall be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Company, or any successor or
affiliate thereof.

 

3



--------------------------------------------------------------------------------

1.06 Resignation by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean any of the following without the Executive’s
prior written consent: (i) assignment of duties materially and adversely
inconsistent with the Executive’s position as President of AJO and which results
in a material diminution in such position, authority, duties or responsibilities
as herein contemplated; or (ii) any material diminution in base salary, bonus
opportunity or benefits; provided, however, that in each case the Company or
AJO, as applicable, has failed to cure the applicable circumstance within 30
days following written notice from Executive; and provided, further, that
Executive must provide written notice of events claimed to constitute Good
Reason within 60 days of the initial occurrence of such events. Executive shall
not be entitled to terminate his employment for Good Reason with respect to
specified events unless Executive tenders resignation for Good Reason within 30
days of the Company’s failure to cure.

 

1.07 Resignation from Other Positions on Termination. Executive acknowledges and
agrees that effective as of the date of the Triggering Event, Executive shall be
deemed to have resigned from any and all titles, positions and appointments
Executive holds in the Company, AJO or any of their parents, subsidiaries or
affiliates, whether as an officer, director, or employee, consultant,
independent contract or otherwise. Executive agrees to execute such documents as
the Company or AJO, in its sole discretion, shall reasonably deem necessary to
effect such resignations.

ARTICLE II

Executive’s Covenants and Agreements

In addition to any obligations the Executive may have with respect to any
covenant to or policy of the Company in effect on the date of the Employee’s
termination of employment, the Executive agrees to the promises set forth in
Sections 2.01, 2.02 and 2.03 as follows.

 

2.01 Confidentiality. During the term of this Agreement and during the five year
period subsequent to the expiration or termination of this Agreement, Executive
shall maintain in the strictest confidence any and all information regarding the
Company, and its affiliated organizations, regarding their methods of
operations; contracts and agreements; financial information and financial
statements; vendor, customer and marketing information and lists; policies and
procedures; personnel, employment practices and conditions; marketing and
strategic plans and initiatives; customer and supplier relationships; prices and
contracts; price structure; cost structure; and any and all other information
obtained directly or indirectly by Executive deemed by the Company or its
affiliated organizations to be confidential (all of the foregoing shall be
identified hereinafter as “Confidential Information”). Executive shall not
disclose any portion of Confidential Information without the prior written
consent of the Company. Executive shall limit his use of Confidential
Information to the performance of his

 

4



--------------------------------------------------------------------------------

  duties, responsibilities, and obligations pursuant to this Agreement and for
no other purpose. Upon the termination of Executive’s employment with the
Company, Executive shall promptly deliver to the Company all Confidential
Information and correspondence, drawings, blueprints, manuals, letters, notes,
notebooks, reports, flow-charts, programs, proposals and any other written
documents obtaining Confidential Information.

 

2.02 Loyalty. Executive shall act with diligence and fidelity to the best of
Executive’s ability in furtherance of the best interests of the Company and its
affiliated organizations, including AJO. During the term of Executive’s
employment with the Company, or its affiliated organizations, including all
extensions and renewals, and for a period of twenty-four (24) months thereafter,
Executive shall not directly or indirectly recruit, persuade, or encourage
employees, vendors, customers, or any other parties maintaining relationships
with the Company or its affiliated organizations to terminate or modify their
relationship in any way that would be detrimental to the Company or its
affiliated organizations.

 

2.03 Noncompetition. During the term of Executive’s employment with the Company,
or its affiliated organizations, and for a period of twelve (12) months
thereafter, Executive shall not provide services, directly or indirectly, as an
executive, employee, principal, partner, contractor, consultant, director,
officer, or shareholder, except for services provided to the Company and its
affiliates, related to executive management, financial management, strategic
planning, sales and marketing, and other senior executive functions, for any
company or enterprise engaged in the business of the manufacturing or converting
of copper and brass sheet, strip and fabricated products, and for any company or
enterprise engaged in the rerolling or formation of stainless steel, carbon
steel, aluminum and related alloys. The prohibitions set forth in this
Section 2.03 shall apply in the following geographic areas: i) the continental
United States, ii) each individual state within the continental United States,
iii) within 150 miles of each location where the Company or its affiliates
conducts business in the continental United States, and iv) within 150 miles of
any office of the Company or any of its affiliates.

 

2.04 Consideration and Acknowledgements. Executive agrees that this Article II
has been negotiated on an arms-length basis between the parties and represents
material consideration relative to this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily after being
given the opportunity to consult with independent counsel and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
necessary for the protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company, AJO
and their respective subsidiaries and affiliates now existing or to be developed
in the future. Executive expressly acknowledges and agrees that each restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area and Executive’s experience and capabilities are
such that Executive has other opportunities to earn a livelihood and adequate
means of support for Executive and Executive’s dependents while complying with
the restrictive covenants contained in Sections 2.01, 2.02 and 2.03.

 

5



--------------------------------------------------------------------------------

2.05 Nondisparagement. Executive shall not, whether in writing or orally,
malign, denigrate or disparage the Company, AJO or their respective parents,
subsidiaries, affiliates, predecessors or successors, or any of the current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives of any of the foregoing, with respect to any of their
respective past or present activities, or otherwise publish (whether in writing
or orally) statements that tend to portray any of the aforementioned parties in
an unfavorable light. Nothing in this Section 2.05 shall or shall be deemed to
prevent or impair Executive from pleading or testifying, to the extent that he
reasonably believes his pleadings or testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or requested, or from
otherwise complying with legal requirements.

ARTICLE III

Miscellaneous

 

3.01 Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstance shall to any extent be held invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall, notwithstanding said invalidity, remain valid
and enforceable to the fullest extent permitted by law.

 

3.02 Entire Agreement/Amendment. This Agreement represents the entire agreement
of the parties and supersedes all prior agreements and understandings, whether
verbal or written, concerning severance compensation to be paid on or after the
Executive’s termination of employment. This Agreement may be amended only by a
written agreement signed by both parties.

 

3.03 Employer’s Remedies upon Breach. Executive acknowledges that the Company’s
remedy at law for a breach by Executive of the provisions of the Agreement,
including, but not limited to Article II hereof, will be inadequate.
Accordingly, in the event of the breach or threatened breach by Executive of the
provisions of this Agreement, including, but not limited to Article II hereof,
the Company shall be entitled to injunctive relief in addition to any other
remedy it may have.

 

3.04 Release and Waiver. Notwithstanding any other provision of this Agreement
to the contrary, Executive acknowledges and agrees that any and all payments and
benefits, other than the Accrued Payments, are conditioned upon and subject to
the Executive’s satisfaction of the Release Condition.

 

3.05 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois. The parties hereto submit to
the in person am jurisdiction of the federal and state courts in the District or
county, respectively, in which Schaumburg, Illinois is situate and agree that
such courts shall be the sole and exclusive forum for the resolution of any
disputes between them.

 

6



--------------------------------------------------------------------------------

3.06 Assignability. This Agreement is personal to the parties and may not be
assigned by either of the parties without the prior written consent of the other
party hereto.

 

3.07 Agreement Binding; Joint and Several Payment Obligations. This Agreement
shall be binding upon and inure to the benefit of Executive’s heirs, executors,
legal representatives, and permitted assigns and the successors and assigns of
AJO and the Company, respectively. The obligations to make payments under the
circumstances described in Article I shall be the joint and several obligations
of the Company and AJO and its and their affiliated organizations.

 

3.08 Headings. The headings of this Agreement are for convenience of reference
only and shall not affect the construction or interpretation of any of the
provision hereof.

 

3.09 Waiver. No failure by either party to exercise any of such party’s rights
or remedies hereunder and no custom or practice at variance with the terms
hereof shall constitute a waiver or right to demand strict compliance with the
terms of this Agreement at any time.

 

3.10 Notices. Any notice provided for or concerning this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
by United States Certified Mail—Return Receipt Requested and postage prepaid,
addressed as follows:

To the Company:

Global Brass and Copper, Inc.

475 North Martingale Road, Suite 1050

Schaumburg, IL 60195

Attention: General Counsel

With a copy to:

Global Brass and Copper Holdings, Inc.

475 North Martingale Road, Suite 1050

Schaumburg, IL 60195

Attention: General Counsel

 

7



--------------------------------------------------------------------------------

To the Executive:

Kevin W. Bense

[ADDRESS]

Either party may change its address for receipt of notices pursuant to this
Agreement by providing written notice of such change to the other party pursuant
to the provisions hereof.

 

3.11 Section 409A.

 

  (a) For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. The parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will be compliant with Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any of its subsidiaries or
affiliates shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any or all of such taxes or penalties.

 

  (b) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and Executive is not “disabled” within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, Executive’s date of death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest date permitted under Section 409A that is also a
business day. For purposes of Section 409A, each of the payments that may be
made under Section 1.02 are designated as separate payments for purposes of
Section 409A.

 

  (c) For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A.

 

8



--------------------------------------------------------------------------------

  (d) To the extent that any reimbursements pursuant to this Agreement are
taxable to Executive, any such reimbursement payment due to Executive shall be
paid to Executive as promptly as practicable consistent with Company practice
following Executive’s appropriate itemization and substantiation of expenses
incurred, and in all events on or before the last day of Executive’s taxable
year following the taxable year in which the related expense was incurred. The
reimbursements pursuant to this Agreement are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.

 

3.12 Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and date first above written.

 

GLOBAL BRASS AND COPPER, INC. EXECUTIVE By:

/s/ John H. Walker

/s/ Kevin W. Bense

Its: Chief Executive Officer Kevin W. Bense

 

9



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

In connection with the termination of employment of Kevin W. Bense (the
“Executive”) by Global Brass and Copper, Inc. (the “Company”), pursuant to the
severance agreement between the Executive and the Company (the “Severance
Agreement”), the Executive agrees as follows:

 

1. Waiver and Release

 

  (a) As used in this Waiver and Release of Claims (this “Agreement”), the term
“claims” shall include all claims, covenants, warranties, promises,
undertakings, actions, suits, causes of action, obligations, debts, accounts,
attorneys’ fees, judgments, losses and liabilities, of whatsoever kind or
nature, both known and unknown, in law, equity or otherwise.

 

  (b) For and in consideration of the payments described in Section 1.02 of the
Severance Agreement, the Executive, for and on behalf of the Executive and the
Executive’s heirs, administrators, executors, and assigns, effective the
Effective Date (as defined below), does fully and forever waive and release,
remise and discharge the Company, A.J. Oster, LLC, a wholly owned subsidiary of
the Company (“AJO”), their direct and indirect parents, subsidiaries and
affiliates, their predecessors and successors and assigns, together with the
respective officers, directors, partners, shareholders, employees, members, and
agents of the foregoing (collectively, the “Group”) from any and all claims
which the Executive had, may have had, or now has against the Company, AJO, the
Group, collectively or any member of the Group individually, for or by reason of
any matter, cause or thing whatsoever, including but not limited to any claim
arising out of or attributable to the Executive’s employment or the termination
of the Executive’s employment with the Company, and also including but not
limited to claims of breach of contract, wrongful termination, unjust dismissal,
defamation, libel or slander, or under any federal, state or local law dealing
with discrimination based on age, race, sex, national origin, handicap,
religion, disability or sexual preference. This release of claims includes, but
is not limited to, all claims arising under the Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, the Equal Pay
Act, the New York Human Rights Law, the New York City Administrative Code, the
Illinois or Ohio human relations act and all other federal, state and local
labor and anti-discrimination laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees.

 

10



--------------------------------------------------------------------------------

  (c) The Executive specifically releases all claims against the Group and each
member thereof under the Age Discrimination in Employment Act of 1967 (the
“ADEA”) relating to the Executive’s employment and its termination.

 

  (d) The Executive represents that the Executive has not filed or permitted to
be filed against the Group, any member of the Group individually or the Group
collectively, any lawsuit, complaint, charge, proceeding or the like, before any
local, state or federal agency, court or other body (each, a “Proceeding”), and
the Executive covenants and agrees that the Executive will not do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to the termination of the Executive’s employment), except (i) as may be
necessary to enforce this Agreement, (ii) to obtain benefits described in or
granted under this Agreement, (iii) to seek a determination of the validity of
the waiver of the Executive’s rights under the ADEA, or (iv) initiate or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Except as otherwise provided in the preceding
sentence, (x) the Executive will not initiate or cause to be initiated on the
Executive’s behalf any Proceeding, and will not participate (except as required
by law) in any Proceeding of any nature or description against any member of the
Group individually or the Group collectively that in any way involves the
allegations and facts that the Executive could have raised against any member of
the Group individually or the Group collectively as of the date hereof and
(y) the Executive waives any right the Executive may have to benefit in any
manner from any relief (monetary or otherwise) arising out of any Proceeding.

2. Acknowledgment of Consideration. The Executive is specifically agreeing to
the terms of this release because the Company has agreed to pay the Executive
money and other benefits to which the Executive was not otherwise entitled under
the Company’s policies or under the Severance Agreement (in the absence of
providing this release). The Company has agreed to provide this money and other
benefits because of the Executive’s agreement to accept it in full settlement of
all possible claims the Executive might have or ever had, and because of the
Executive’s execution of this Agreement.

3. Acknowledgments Relating to Waiver and Release; Revocation Period. The
Executive acknowledges that the Executive has read this Agreement in its
entirety, fully understands its meaning and is executing this Agreement
voluntarily and of the Executive’s own free will with full knowledge of its
significance. The Executive acknowledges and warrants that the Executive has
been advised by the Company to consult with an attorney prior to executing this
Agreement. The offer to accept the terms of the Agreement is open for forty five
(45) days from the date the Executive receives

 

11



--------------------------------------------------------------------------------

the Agreement. The Executive shall have the right to revoke this Agreement for a
period of seven days following the Executive’s execution of this Agreement, by
giving written notice of such revocation to the Company. This Agreement shall
not become effective until the eighth day following the Executive’s execution of
it (the “Effective Date”).

4. Remedies. The Executive understands and agrees that if the Executive breaches
any provisions of this Agreement, in addition to any other legal or equitable
remedy the Company may have, the Company shall be entitled to cease making any
payments or providing any benefits to the Executive under Section 1.02 of the
Severance Agreement, and the Executive shall reimburse the Company for all its
reasonable attorneys’ fees and costs incurred by it arising out of any such
breach. The remedies set forth in this paragraph shall not apply to any
challenge to the validity of the waiver and release of the Executive’s rights
under the ADEA. In the event the Executive challenges the validity of the waiver
and release of the Executive’s rights under the ADEA, then the Company’s right
to attorneys’ fees and costs shall be governed by the provisions of the ADEA, so
that the Company may recover such fees and costs if the lawsuit is brought by
the Executive in bad faith. Any such action permitted to the Company by this
paragraph, however, shall not affect or impair any of the Executive’s
obligations under this Agreement, including without limitation, the release of
claims in paragraph 1 hereof. The Executive further agrees that nothing herein
shall preclude the Company from recovering attorneys’ fees, costs or any other
remedies specifically authorized under applicable law.

5. No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Company or any member of the Group. Neither this Agreement nor
any of its terms shall be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.

6. Governing Law. The terms of this Agreement and all rights and obligations of
the parties hereto, including its enforcement, shall be interpreted and governed
by the laws of the State of Illinois without regard to the principles of
conflicts of laws of the State of Illinois or those of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Illinois.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite the Executive’s signature below.

 

DATE:

 

Kevin W. Bense

 

12